Order entered November 20, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01573-CR
                               No. 05-19-01574-CR

                CHRISTOPHER GERARD PRUITT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F18-55426-S & F18-55425-S

                                      ORDER

      Before the Court is appellant’s November 17, 2020 third motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

due on January 22, 2021. If a brief is not filed by that date, the Court may abate the

appeal for a hearing. See TEX. R. APP. P. 38.8(b).



                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE